Citation Nr: 0024215	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-01 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to April 
1962.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the RO.  

In April 1994, the veteran testified at a hearing before this 
Member of the Board in Washington, D.C.  

In January 1996, the Board remanded the case for additional 
development by the RO, including taking appropriate steps to 
obtain treatment records from the veteran and scheduling him 
for a VA examination to determine if he had a current 
acquired psychiatric disorder that was causally related to 
disease or injury in service.  

In a May 1997 decision, the Board determined that the veteran 
had not submitted new and material evidence to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In a December 1998 Order, the Court vacated the Board's May 
1997 decision and remanded the case for additional 
proceedings.  

In a December 1999 decision, the Board determined that new 
and material evidence had been submitted and reopened the 
claim of service connection for an innocently acquired 
psychiatric disorder.  The Board then remanded the case for 
further proceedings by the RO.  This included taking 
appropriate steps to contact the veteran in order to have him 
submit medical evidence to support his claim and reviewing 
the record to determine whether a well-grounded claim had 
been presented.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has an innocently acquired psychiatric disability due 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for an innocently acquired 
psychiatric disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court has further defined a well-grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation. Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for psychoses is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

A careful review of the service medical records shows that, 
in March 1962, the veteran was referred for a mental hygiene 
consultation because of enuresis.  He gave a history of being 
enuretic all his life, although he reportedly had had some 
relief from his symptoms during basic training.  It was noted 
that he did not view the enuresis as a problem and was not 
overly concerned with the situation.  His medical record 
indicated that he had reported to sick call on numerous 
occasions because of this problem.  

A psychiatric examination revealed no indication of organic 
disease, and the veteran denied hallucinations and delusions.  
His affect was full and appropriate.  The diagnosis was that 
of immaturity with symptomatic habit reactions.  The examiner 
commented that there were no disqualifying mental or physical 
defects sufficient to warrant discharge.  The veteran was 
deemed to be mentally responsible to distinguish right from 
wrong, and there was no psychiatric contra-indication to any 
administrative action deemed appropriate.  His condition was 
not amenable to hospitalization or treatment, and it was 
recommended that he be separated from service.  

In July 1989, the veteran was seen by a private physician 
because of anxiety due to stress at his place of employment.  
VA outpatient treatment records, dated in August and October 
1989, show that the veteran had been fired from his job.  The 
diagnosis was that of adjustment disorder with anxiety.  

A psychiatric examination, performed in November 1989 for the 
Disability Determination Service, diagnosed the veteran as 
having a generalized anxiety disorder, a mixed personality 
disorder with narcissistic and histrionic features and 
epilepsy.  The examination was performed after the veteran's 
employer had tried to fire him.  

VA outpatient treatment records, dated in October 1990, show 
that the veteran continued to feel anxious about problems in 
getting Social Security benefits.  He was reportedly in 
treatment in an alcohol program.  Following an interview at 
the Mental Health Clinic in June 1991, it was reported that 
the veteran had psychiatric and neurological symptoms.  

In October 1992, the veteran was afforded an examination by a 
private psychiatrist, Bernard M. Steinau, M.D.  The diagnosis 
was that of mixed organic mood disorder, organic personality 
disorder and a history of epilepsy.  

At his April 1994 hearing at the Board, the veteran testified 
that, during service, some of the sergeants did not like his 
appearance and started to give him a hard time.  Reportedly, 
on another occasion, two of his fellow soldiers threatened 
him with a knife.  He indicated that, because of the stress, 
he started to drink and that, after service, he had tried to 
forget about his problems and first sought psychiatric 
treatment in 1989.  He indicated that no physician had ever 
stated that he had post-traumatic stress disorder.  

The veteran was hospitalized at a VA facility in March 1996 
for a psychiatric evaluation.  He was referred due to a 
charge of criminal trespass.  After evaluation, the diagnosis 
was that he was psychotic, and his history was reported to be 
compatible with undifferentiated schizophrenia.  Diagnoses of 
tetrahydrocannabinol abuse and rule out ethanol abuse were 
also reported on Axis I.  

In June 1996, the veteran was afforded a VA psychiatric 
examination, and the examiner reported that the records were 
reviewed prior to the examination.  The veteran stated that 
he was not taking any psychiatric medication or receiving any 
psychiatric care.  He reportedly had a history of multiple 
arrests for driving while intoxicated and had had his license 
revoked in 1988.  He admitted to marijuana use since the 
1970's.  Following the examination, the diagnoses on Axis I 
were those of alcohol abuse and Cannabis abuse.  The VA 
examiner also indicated on Axis II that the evidence 
suggested an underlying personality disorder.  

The VA examiner also stated that, in his view, the "alcohol 
abuse and Cannabis abuse [were] not casually related to a 
disease or injury in the military service.  There [was] 
definitely the possibility of an Axis II diagnosis; that 
problem was not causally related to any disease or injury in 
the military."  

In January 2000, pursuant to the Board's remand instructions, 
the RO contacted the veteran by letter and asked him to 
provide any additional argument and information to support 
his application for benefits.  Specifically, the RO asked the 
veteran to provide all medical evidence to support his lay 
assertions that he had an innocently acquired psychiatric 
disorder due to his period of service.  

In response, the veteran's representative forwarded medical 
reports dated from July 1994 to October 1999 from the 
Healthcare for the Homeless-Medical Clinic.  The evidence 
primarily addressed health problems other than psychiatric 
disability.  In February 1998, however, the veteran was seen 
complaining that he had lost all of his belongings, including 
a bus pass.  The assessment was that of poor impulse 
control-explosive anger.  

As noted hereinabove, to establish service connection, there 
must be a showing that the disability for which service 
connection is sought is, in some way, related to service.  No 
such showing has been made regarding the veteran's claimed 
psychiatric disability.  The service medical records do 
disclose that the veteran was assessed in service as being 
immature with symptomatic habit reactions and enuresis.  The 
first post-service treatment of a mental problem was not 
until 1989, many years after service.  

There is no competent evidence that the veteran currently has 
an innocently acquired psychiatric disability due to his 
period of service.  Medical professionals have diagnosed 
various psychiatric disorders, including alcohol abuse, 
Cannabis abuse, adjustment disorder, generalized anxiety 
disorder, mixed organic mood disorder, organic personality 
disorder and undifferentiated schizophrenia.  No medical 
professional, however, has ever suggested that any current 
acquired psychiatric disability was due to disease or injury 
which was incurred in or aggravated by service.  

Significantly, following the June 1996 VA examination, the 
medical examiner found that the veteran was suffering from 
primary alcohol abuse and Cannabis abuse and had symptoms 
suggesting an underlying personality disorder and opined that 
they were not causally related to disease or injury in his 
military service.  

The Board is cognizant of the veteran's opinion that he has 
an acquired psychiatric disorder due to service.  As a lay 
person, however, he is not shown to have the expertise to 
proffer medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of medical evidence to support the veteran's 
lay assertions that he has an innocently acquired psychiatric 
disability due to disease or injury which was incurred in or 
aggravated by service, the Board must conclude that he has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection.  

Once again, the veteran's representative has requested that 
the Board remand the case for the RO to secure service 
records to support the veteran's statements that two members 
of his unit at Fort Hood attempted to do him physical harm.  
The representative requested that VA obtain the courts 
martial records of the two individuals and suggested that the 
evidence might corroborate the veteran's account of incidents 
which were stressors.  However, as explained in connection 
with the December 1999 Remand, the representative failed to 
describe how such evidence would be specifically probative as 
to the issue on appeal.  It is pertinent to note in this 
regard that no medical evidence has been submitted to relate 
any current psychiatric disability to the described 
incidents.  Thus, the requested development, at this point, 
would serve no useful purpose.  

The veteran's representative, citing Stegall v. West, 11 Vet. 
App. 268 (1998), has also argued that "the RO improperly 
failed to articulate a remand[-]ordered determination whether 
a well-grounded claim of service connection had been 
submitted (in a form the appellant can understand)."  The 
representative requested that the Board remand the case to 
the RO for a specific determination as to whether the claim 
was well grounded.  In support, the representative contended 
that the RO "failed to competently explain to the veteran 
the nature of the evidence required" for a well-grounded 
claim.  

In Roberts v. West, 13 Vet. App. 185 (1999), as here, the RO 
had failed to specifically comply with such Remand 
instructions by the Board.  The Court, distinguishing 
Stegall, held that, inasmuch as the claim was not well 
grounded, compliance with the remand instructions was not 
required.  Similarly, as the Board has found that the 
veteran's claim of service connection for an innocently 
acquired psychiatric disorder is not well grounded in this 
case, compliance with the Board's Remand to this extent would 
not be necessary.  

Regarding the representative's argument that the RO's failure 
to comply with the remand instructions had resulted in the 
veteran's not being advised of the requirements of a well-
grounded claim, the Board acknowledges that VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a veteran of 
evidence needed to complete an application for benefits.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

However, the Board again finds that a Remand is not required 
in this case.  The Board advised the veteran in the December 
1999 remand of the evidence that was necessary to establish a 
well-grounded claim.  Specifically, the Board stated that the 
veteran must "provide competent evidence of a nexus between 
his current disability and his period of service."  

Furthermore, in the January 2000 letter from the RO, the 
veteran was advised that he was to submit all medical 
evidence that he had an innocently acquired psychiatric 
disorder due to his period of service.  Both the Board and RO 
have explained to the veteran the nature of the evidence 
required for a well-grounded claim.  The veteran has not put 
VA on notice that competent evidence exists supporting his 
claim that he has current psychiatric disability related to 
service.  

Although the RO did not make a specific finding that the 
veteran's claim was not well grounded, a remand for such a 
finding is not necessary.  Indeed, the RO did not find that 
the claim was well grounded.  The veteran had been advised of 
the evidence necessary for a well-grounded claim, and he has 
not been prejudiced by the Board's decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied, as a well-grounded claim has not been 
presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

